As filed with the Securities and Exchange Commission on March 4, 2016 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 26 [X] FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 EXPLANATORY NOTE This Amendment No. 26 (Amendment) to the Registration Statement of Franklin Floating Rate Master Trust (Registrant) on Form N-1A (File No. 811-09869) relates only to Part A and Part B of Franklin Middle Tier Floating Rate Fund and Franklin Lower Tier Floating Rate Fund, each a series of the Registrant (each, a Fund and together, the Funds), and does not otherwise delete, amend, or supersede any other information relating to the prospectus or SAI of any other series of the Registrant. The Amendment is being filed under the Investment Company Act of 1940, as amended (1940 Act), to amend and supplement Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission on December 29, 2015 under the 1940 Act (Accession No. 0001109441-15-000033) (Amendment No. 25), as pertaining to the Part A and Part B of the Funds set forth above. The Part A and the Part B of the Funds, as filed in Amendment No. 25, are incorporated herein by reference. The shares of the Funds are not registered under the Securities Act of 1933, as amended (1933 Act), because each Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the 1933 Act. Shares of each Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the 1933 Act. SUPPLEMENT DATED march 4, 2016 TO THE pART A dated DECEMBER 29, 2015 OF Franklin Middle Tier Floating Rate Fund Franklin Lower Tier Floating Rate Fund (series of Franklin Floating Rate Master Trust) Part A is amended as follows: I. The following is added to the sub-section “Portfolio Managers” under Item 5: Alex G. Yu, CFA Portfolio Manager of Advisers and portfolio manager of each Fund since March 2016. II. The following sentence replaces the last sentence of the first paragraph under the sub-section “Principal Investment Strategies” under Item 9: Each Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a diversified fund. III. The following sentence replaces the first sentence under the sub-section “Industry Concentration” under Item 9: The Fund does not intend to invest more than 25% of its net assets in the obligations of borrowers in any single industry, except that, under normal market conditions, the Fund invests more than 25% of its net assets in debt obligations of companies operating in the industry group consisting of financial institutions and their holding companies, including commercial banks, thrift institutions, insurance companies and finance companies. IV. The following paragraph replaces the fourth paragraph under the “Floating Rate Corporate Investments” risk under the sub-section “Risks Related to Principal Strategies” under Item 9: No active trading market may exist for some corporate loans and some corporate loans may be subject to restrictions on resale. A secondary market in corporate loans may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods (sometimes longer than seven days), which may impair the ability to accurately value existing and prospective investments and to realize in a timely fashion the full value on the sale of a corporate loan. In addition, the Fund may not be able to readily sell its corporate loans at prices that approximate those at which the Fund could sell such loans if they were more widely held and traded. As a result of such potential illiquidity, the Fund may have to sell other investments or engage in borrowing transactions if necessary to raise cash to meet its obligations. If these options are not available for the Fund, shareholders may experience a delay in receiving redemption proceeds. V. The following disclosure replaces “Extension” risk under the sub-section “Risks Related to Principal Investment Strategies” under Item 9: Extension The market value of some debt securities will be adversely affected when bond calls or prepayments on underlying mortgages or other assets are less or slower than anticipated, particularly when interest rates rise. When that occurs, the effective maturity date of the Fund's investment is extended, resulting in an increase in interest rate sensitivity to that of a longer-term instrument. Such extension may also effectively lock-in a below market interest rate and reduce the value of the debt security. VI. The following is added to the sub-section “Portfolio Manager” under Item 10(a): Alex G. Yu, CFA Portfolio Manager of Advisers Mr. Yu has been a portfolio manager of the Fund since March 2016, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2005. SUPPLEMENT DATED March 4, 2016 TO THE pART B dated DECEMBER 29, 2015 OF Franklin Middle Tier Floating Rate Fund Franklin Lower Tier Floating Rate Fund (series of Franklin Floating Rate Master Trust) Part B is amended as follows: I. The following replaces the sub-section “Corporate Loans, Assignments and Participations – Lack of publicly available information and ratings” under Item 16(b): Potential lack of investor protections under federal and state securities laws. If a corporate loan purchased by the Fund is not considered to be a “security”, the Fund will not receive the same investor protections with respect to such investment that are available to purchasers of investments that are considered “securities” under federal and state securities laws. Lack of publicly available information and ratings. Many corporate loans in which the Fund may invest may not be rated by a rating agency, will not be registered with the SEC or any state securities commission and will not be listed on any national securities exchange. The amount of public information available with respect to corporate loans will generally be less than that available for registered or exchange listed securities. In evaluating the creditworthiness of borrowers, the investment manager may consider, and may rely in part, on analyses performed by others.
